Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.
 
Response to Amendment
Claims 23-24 are added, and claims 1, 3-4, 7-12, 14-15, and 18-24 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed December 9, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 8, filed March 9, 2022, with respect to the rejection(s) of claims 1 and 12 under 35 U.S.C. 103 (Poland in view of Mathew) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Van Vaals in view of Poland.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “noise removing filter” of claims 3 and 14, and the “position information” of claims 4 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Fig. 9 only shows the difference d81 of the ultrasonic image signals obtained in the frames before and after injecting the contrast agent may include the noise before injecting the contrast agent. The figure does not show how the difference image d81 is a noise removing filter. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification and figures do not disclose the limitation “form a noise removing filter based on a difference between one of the contrast agent images frames obtained before the contrast agent is injected into the object and another one of the contrast agent image frames obtained after the contrast agent is injected into the object”. The specification does not disclose how the controller can create a structural filter, nor does the specification disclose the noise removing filter is a threshold based on the difference image (Fig. 9; see pg. 24, lines 20-26). The examiner does not understand what is the “filter” part of the noise removing filter, as the difference image should be compared to another image or value for “filtering” to occur, which is not disclosed in the specification. 
The specification and figures do not disclose the limitation “derive position information of a noise signal based on the difference between the one of the contrast agent images frames obtained before the contrast agent is injected into the object and the another one of the contrast agent image frames obtained after the contrast agent is injected into the object”. The specification does not disclose how the position information of a noise signal is based on the difference image, when the difference image is not supposed to have noise (tissue) signals. The specification only mentions deriving the position information of the noise of an image obtained in the frame before injecting the contrast agent, not deriving the position information of the noise based on a difference image (Fig. 7; see pg. 21, lines 26-29; pg. 22, lines 1-3). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 3 and 14, the limitation “form a noise removing filter based on a difference between one of the contrast agent images frames obtained before the contrast agent is injected into the object and another one of the contrast agent image frames obtained after the contrast agent is injected into the object” is indefinite. It is unclear if a structural filter is created, if the filter is a threshold determined based on a difference, or if the filter is something else entirely. For the purpose of advancing prosecution, the examiner evaluates the limitation as “removing the noise signal by subtracting between one of the contrast agent images frames obtained before the contrast agent is injected into the object and another one of the contrast agent image frames obtained after the contrast agent is injected into the object”. 
For claims 4 and 15, the limitation “derive position information of a noise signal based on the difference between the one of the contrast agent images frames obtained before the contrast agent is injected into the object and the another one of the contrast agent image frames obtained after the contrast agent is injected into the object” is indefinite. It is unclear how the position information of a noise signal is based on the difference image, when the difference image is not supposed to have noise (tissue) signals. For the purpose of advancing prosecution, the examiner evaluates the limitation as “deriving the position information of the noise signal of an image obtained in the frame”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3-4, 7, 10-12, 14-15, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vaals (US 6426994 B1, published July 30, 2002) in view of Poland (US 6080107 A, published June 27, 2000), hereinafter referred to as Van Vaals and Poland, respectively. 
Regarding claim 1, Van Vaals teaches an imaging apparatus (see Abstract – “An MRI system or an X-ray examination apparatus is provided with an image processor for carrying out the image processing method according to the invention.”) comprising: 
a display (Fig. 5, monitor 50); and 
a controller (Fig. 5, control unit 32) configured to: 
control the imaging apparatus to operate in a contrast agent image mode for successively obtaining contrast agent image frames (Fig. 1; see col. 6, lines 1-2 – “FIG. 1 shows a succession of low-resolution images, M, 1a, 1b, 1c, 1d reproducing the progress of contrast agent in the vascular system in the legs of the patient to be examined.”); 
while the imaging apparatus is operating in the contrast agent image mode, generate successive first image frames by subtracting successive contrast agent image frames (Fig. 2; see col. 8, lines 19-24 – “The subtraction unit 42 calculates differences between pixel values or signal levels of successive low-resolution image signals. the results of the subtractions performed by the subtraction unit constitute difference image signals (dIS) which are stored in a difference buffer 43.”; see col. 8, lines 27-29 – “…the difference image signals (dIS) represent the mask images shown in FIG. 2…” where the successive first image frames are the mask images 2a-2d (dIS) of the successive difference image signals), 
the successive contrast agent image frames comprising at least one contrast agent image frame obtained before a contrast agent is injected into an object and a plurality of contrast agent image frames obtained after the contrast agent is injected into the object (Fig. 1; see col. 6, lines 1-4 – “FIG. 1 shows a succession of low-resolution images, M, 1a, 1b, 1c, 1d reproducing the progress of contrast agent in the vascular system in the legs of the patient to be examined. The low-resolution image M has been acquired before the administration of contrast agent to the patient to be examined.” Where images 1a-1d are the plurality of contrast agent image frames obtained after the contrast agent is injected into the object);
generate successive second image frames by accumulating the successive first image frames (Fig. 3; see col. 8, lines 24-27 – “The difference buffer 43 applies successive difference image signals (dIS) to a cumulation unit 44. The cumulation unit combines difference image signals (dIS) so as to form one or more mask image signals (mIS).”; see col. 8, lines 29-30 – “…the mask image signals (mIS) represent the mask images shown in FIG. 3.” Where the successive second image frames are the mask images 3a-3d of successively combined (mIS) difference image signals 2a-2d); and 
control the display to display the successive second image frames (Fig. 4; see col. 8, lines 46-56 – “One or more filtered high-resolution image signals (fS) are derived from the high-resolution image signal on the basis of the mask image signals (mIS) applied to the bandpass filter. The bandpass filter 45 applies the mask image, delivered to the bandpass filter in the form of the mask image signal (mIS), as a bandpass filter to the high-resolution image applied to the signal input as a high-resolution image signal. The filtered high-resolution image signal (flS) is applied to a monitor 50 so that the monitor displays the image information representing the filtered high-resolution image signal.”).  
Van Vaals teaches an imaging apparatus that operates in a contrast imaging mode, but does not explicitly teach an ultrasonic imaging apparatus that operates in a contrast imaging mode. 
Whereas, Poland, in the same field of endeavor, teaches an ultrasonic imaging apparatus that operates in a contrast imaging mode (Fig. 1, ultrasonic echographic system 10; see Abstract – “Methods for use of contrast agents with an acoustic echographic imaging system, including controlling the concentration of contrast agent in a region of interest by adjusting the acoustic imaging signal to increase or decrease depletion of the contrast agent to the linear range of response.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging apparatus, as disclosed in Van Vaals, by having the imaging apparatus be an ultrasound imaging apparatus, as disclosed in Poland. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate the radiation hazard and allowing the use of equipment that is significantly less expensive and hazardous to use, as taught in Poland (see col. 2, lines 1-3). 

Regarding claim 12, Van Vaals teaches a method of controlling an imaging apparatus (see Abstract – “An MRI system or an X-ray examination apparatus is provided with an image processor for carrying out the image processing method according to the invention.”) comprising: 
controlling, by a controller (Fig. 5, control unit 32), the imaging apparatus to operate in a contrast agent image mode for successively obtaining contrast agent image frames (Fig. 1; see col. 6, lines 1-2 – “FIG. 1 shows a succession of low-resolution images, M, 1a, 1b, 1c, 1d reproducing the progress of contrast agent in the vascular system in the legs of the patient to be examined.”); 
while the imaging apparatus is operating in the contrast agent image mode, generating, by the controller, successive first image frames by subtracting successive contrast agent image frames (Fig. 2; see col. 8, lines 19-24 – “The subtraction unit 42 calculates differences between pixel values or signal levels of successive low-resolution image signals. the results of the subtractions performed by the subtraction unit constitute difference image signals (dIS) which are stored in a difference buffer 43.”; see col. 8, lines 27-29 – “…the difference image signals (dIS) represent the mask images shown in FIG. 2…” where the successive first image frames are the mask images 2a-2d (dIS) of the successive difference image signals), 
the successive contrast agent image frames comprising at least one contrast agent image frame obtained before a contrast agent is injected into an object and a plurality of contrast agent image frames obtained after the contrast agent is injected into the object (Fig. 1; see col. 6, lines 1-4 – “FIG. 1 shows a succession of low-resolution images, M, 1a, 1b, 1c, 1d reproducing the progress of contrast agent in the vascular system in the legs of the patient to be examined. The low-resolution image M has been acquired before the administration of contrast agent to the patient to be examined.” Where images 1a-1d are the plurality of contrast agent image frames obtained after the contrast agent is injected into the object); 
generating, by the controller, successive second image frames by accumulating the successive first image frames (Fig. 3; see col. 8, lines 24-27 – “The difference buffer 43 applies successive difference image signals (dIS) to a cumulation unit 44. The cumulation unit combines difference image signals (dIS) so as to form one or more mask image signals (mIS).”; see col. 8, lines 29-30 – “…the mask image signals (mIS) represent the mask images shown in FIG. 3.” Where the successive second image frames are the mask images 3a-3d of successively combined (mIS) difference image signals 2a-2d); and 
displaying, by a display (Fig. 5, monitor 50), the successive second image frames (Fig. 4; see col. 8, lines 46-56 – “One or more filtered high-resolution image signals (fS) are derived from the high-resolution image signal on the basis of the mask image signals (mIS) applied to the bandpass filter. The bandpass filter 45 applies the mask image, delivered to the bandpass filter in the form of the mask image signal (mIS), as a bandpass filter to the high-resolution image applied to the signal input as a high-resolution image signal. The filtered high-resolution image signal (flS) is applied to a monitor 50 so that the monitor displays the image information representing the filtered high-resolution image signal.”).  
Van Vaals teaches an imaging apparatus that operates in a contrast imaging mode, but does not explicitly teach an ultrasonic imaging apparatus that operates in a contrast imaging mode. 
Whereas, Poland, in the same field of endeavor, teaches an ultrasonic imaging apparatus that operates in a contrast imaging mode (Fig. 1, ultrasonic echographic system 10; see Abstract – “Methods for use of contrast agents with an acoustic echographic imaging system, including controlling the concentration of contrast agent in a region of interest by adjusting the acoustic imaging signal to increase or decrease depletion of the contrast agent to the linear range of response.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging apparatus, as disclosed in Van Vaals, by having the imaging apparatus be an ultrasound imaging apparatus, as disclosed in Poland. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate the radiation hazard and allowing the use of equipment that is significantly less expensive and hazardous to use, as taught in Poland (see col. 2, lines 1-3). 

Furthermore, regarding claims 3 and 14 (evaluated based on 112a/112b rejections described above), Van Vaals further teaches wherein the controller is configured to form a noise removing filter based on a difference between one of the contrast agent images frames obtained before the contrast agent is injected into the object and another one of the contrast agent image frames obtained after the contrast agent is injected into the object (Fig. 1, where the difference of images M and 1a is seen in mask image 2a of Fig. 2, and where the tissue (noise, dotted region) is removed in mask image 2a, leaving only (contrast agent, dark) region 11; see col. 6, lines 30-33 – “The mask image 2a concerns the difference between the low-resolution images 1a and M. The mask image 2a shows only the part 11 of the groin which is first filled with contrast agent.”). 
Furthermore, regarding claim 4 and 15 (evaluated based on 112a/112b rejections described above), Van Vaals further teaches wherein the controller is configured to derive position information of a noise signal based on the difference between the one of the contrast agent images frames obtained before the contrast agent is injected into the object and the another one of the contrast agent image frames obtained after the contrast agent is injected into the object (Fig. 1, where the position information of a noise signal (tissue, dotted region) is shown in images M and 1a; see col. 6, lines 30-33 – “The mask image 2a concerns the difference between the low-resolution images 1a and M. The mask image 2a shows only the part 11 of the groin which is first filled with contrast agent.”).
Furthermore, regarding claims 7 and 18, Van Vaals further teaches wherein the controller is configured to assign an identification element to each of differences between the successive second image frames (see col. 7, lines 3-6 – “FIG. 3 shows mask images which correspond to respective phases of the dynamic process and have been combined from the mask images of FIG. 2 of the relevant phase and the preceding phases.” Where the identification elements (phases) are identified as relevant or preceding for each mask images 2a-2d). 
Furthermore, regarding claim 10, Van Vaals teaches the differences between the successive contrast agent image frames, and 
Poland further teaches wherein the controller is configured to derive volume information of at least a portion of the object based on differences between the contrast agent image frames, and to output the volume information to the display (Fig. 1, Display 54; see col. 10, lines 35-43 — “It will be noted that the Frames 46 of the subtracted Images 48 may be obtained at separations of multiple cardiac cycles. It will also be noted that the blood flow may be displayed using colors or intensities to represent the changes in volumes of contrast agent in the tissues...”).
Furthermore, regarding claim 11, Van Vaals teaches the differences between the successive contrast agent image frames, and 
Poland further teaches wherein the controller is configured to calculate a volume expansion rate of the object based on the differences between the contrast agent image frames (see col. 10, lines 35-43 — “It will be noted that the Frames 46 of the subtracted Images 48 may be obtained at separations of multiple cardiac cycles. It will also be noted that the blood flow may be displayed using colors or intensities to represent the changes in volumes of contrast agent in the tissues...” so the volume expansion rate is equated to the changes in volumes of the contrast agent in tissue over a period of time (multiple cardiac cycles)).
Furthermore, regarding claims 21 and 22, Poland further teaches wherein the contrast agent image mode is different from a B mode for obtaining a tissue image (Fig. 1; see col. 8, lines 46-55 — “It will be understood that System 10 may generate other displays and perform yet other functions to display ultrasonic images. For example, System 10 may be used to determine and display doppler information images representing, for example, the rates and patterns of blood flow in the heart chambers and that, in this instance, Images 48 will contain doppler data and that System 10 may generate such user aids as a doppler cursor to indicate the current line and direction that doppler information is being obtained and displayed for.” Where the contrast image is in Doppler mode).
The motivation for claims 10-11 and 21-22 was shown previously in claims 1 and 12. 

Furthermore, regarding claims 23 and 24, Van Vaals further teaches wherein the controller is further configured to assign an identification element to each of the first image frames, and control the display to overlap a respective one of the first image frames to which the identification element is assigned, on a respective one of the second image frames (Fig. 3, where mask image 2c overlaps mask image 3b to display mask image 3c; see col. 7, lines 3-6 – “FIG. 3 shows mask images which correspond to respective phases of the dynamic process and have been combined from the mask images of FIG. 2 of the relevant phase and the preceding phases.” Where the identification elements (phases) are identified as relevant or preceding for each mask images 2a-2d).
	
	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vaals in view of Poland, as applied to claim 1 and 12 above, and in further view of Ogasawara et al. (US 6607490 B2, published August 19, 2003), hereinafter referred to as Ogasawara.
Regarding claims 8 and 19, Van Vaals in view of Poland teaches all of the elements disclosed in claim 1 and 12 above, respectively.
Van Vaals in view of Poland teaches wherein the controller is configured to generate the successive first image frames based on differences between the successive contrast agent image frames, but does not explicitly teach wherein the controller is configured to generate the first image frames based on an absolute value of differences between the contrast agent image frames.  
Whereas, Ogasawara, in the same field of endeavor, teaches  wherein the controller is configured to generate the first image frames based on an absolute value of differences between the contrast agent image frames (see col. 12, lines 59-64 — “...when the n-th frame data is subtracted from each of the first to the (n-1)th frame data sets and a signal value becomes a negative value after this subtraction, there is executed processing for adding non-linear processing which substitutes this signal value by zero or takes an absolute value...” the absolute value of the difference between n-th and (n-1)th frames).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating the successive first image frames based on differences between the successive contrast agent image frames, as disclosed in Van Vaals in view of Poland, by generating the first image frames based on an absolute value of differences between the contrast agent image frames, as disclosed in Ogasawara. One of ordinary skill in the art would have been motivated to make this modification in order to extract contrast agent information with the high extraction efficiency even if the image information is affected by shadowing for each frame, as taught in Ogasawara (see col. 12, lines 60-67).

	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vaals in view of Poland, as applied to claim 1 and 12 above, respectively, and in further view of Honda (US 4633307 A, published December 30, 1986), hereinafter referred to as Honda. 
	Regarding claims 9 and 20, Van Vaals in view of Poland teaches all of the elements disclosed in claim 1 and 12 above. 
Van Vaals in view of Poland teaches wherein the controller is configured to generate the successive first image frames, but does not explicitly teach wherein the controller is configured to generate the first image frames by ignoring a signal less than a predetermined magnitude among differences between the contrast agent image frames.
Whereas, Honda, in the same field of endeavor, teaches wherein the controller is configured to generate the first image frames by ignoring a signal less than a predetermined magnitude among differences between the contrast agent image frames (see col 4, lines 46-50 – “…the threshold value TH is determined so as to exceed the noise in the subtracted images which is accumulated during successive subtraction between the mask and the line images.” Where the predetermined magnitude is the threshold value TH). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating the successive first image frames, as disclosed in Van Vaals in view of Poland, by generating the first image frames by ignoring a signal less than a predetermined magnitude among differences between the contrast agent image frames, as disclosed in Honda. One of ordinary skill in the art would have been motivated to make this modification in order to display the resultant difference image when the contrast medium reaches a peak concentration, as taught in Honda (see col. 4, lines 39-50). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watanabe (US 6760611 B1, published July 6, 2004) discloses an MRI system that obtains temporal subtraction images by cumulative addition using pre-administration data and post-administration data for each difference image. 
Leibig et al. (US 20050096539 A1, published May 5, 2005) discloses calculating motion estimation between successive image frames by summing the absolute differences between the images.
Den Hartog et al. (US 20170340301 A1, published November 30, 2017) discloses an imaging system where the plurality of difference images are displayed one after the other in a sequential display, and the difference images are accumulatively superimposed onto each other, one after the other in a accumulative display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793